Citation Nr: 1224757	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-21 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cerebellar hematoma with associated left cerebellar hemisphere and arteriovenous malformation, claimed as brain aneurysm, as due to an undiagnosed illness and exposure to depleted uranium.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to April 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2007, the Veteran and his wife testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.

In an October 2010 decision, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran was diagnosed and treated for cerebellar hematoma with associated left cerebellar hemisphere and arteriovenous malformation (brain disorder) in May 2002, which did not manifest within one year of separation from service.

3.  The evidentiary record does not show competent, credible, and probative evidence of an in-service incurrence of the claimed brain disorder, to include as due to claimed exposure to depleted uranium, sarin gas, smoke from oil well fires or other unspecified chemicals.  

4.  There is no competent, credible, and probative evidence of a nexus between service, to include the claimed exposure to depleted uranium, sarin gas, smoke from oil well fires, or other unspecified chemicals and the current brain disorder.

5.  The Veteran served on active duty in Southwest Asia during the Persian Gulf War from December 1990 to May 1991.

6.  The claimed brain disorder is not among the radiogenic diseases listed under 38 C.F.R. § 3.311(b)(2), and there is no competent, credible, and probative evidence of record to show that it is a radiogenic disease.  


CONCLUSION OF LAW

The criteria for service connection for cerebellar hematoma with associated left cerebellar hemisphere and arteriovenous malformation, claimed as brain aneurysm, as due to an undiagnosed illness and exposure to depleted uranium, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.317 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an April 2005 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the December 2011 supplemental statement of the case (SSOC) included the type of evidence necessary to establish a disability rating and effective date for the disability.  Although this notice was not issued before the October 2005 rating decision on appeal, the Veteran has not been prejudiced, as the claim was readjudicated in the December 2011 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, private treatment records from May 2002 to June 2003, October 2003 to May 2005, and September 2005, Social Security Administration (SSA) records, June 2007 statement from the Veteran to a congressional representative, April 2012 post-remand brief by the Veteran's representative, January 2007 DRO hearing transcript, and copies of internet articles submitted by the Veteran and his representative.  

Although an examination or an opinion was not obtained in connection with the claim on appeal, the Board finds that VA was not under any obligation to provide an examination, as such is not necessary to make a decision on the claim. Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the evidence of record, to include lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) indicates that the disability or symptoms may be associated with the claimant's active service; but (C) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  In determining whether an examination is warranted under 38 U.S.C.A. § 5103A(d), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-79.  

As discussed below, the evidence of record contains medically competent evidence of a current disability; however, the only evidence indicating that the current brain disorder may be associated with active service is lay evidence composed of conclusory generalized statements from the Veteran and his representative.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

The Veteran contends that service connection is warranted for his brain aneurysm due to an undiagnosed illness and exposure to environmental hazards, including depleted uranium, sarin gas, smoke for oil well fires or other chemicals, during active service in the Persian Gulf.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds the evidence of record indicates that the Veteran was first diagnosed and treated after separation from service for the claimed brain disorder in May 2002.  Private treatment records from May 2002 to June 2002 show admission for treatment while in a deep coma with a cerebellar hemorrhage after earlier complaints of the sudden onset of a headache.  He underwent emergency surgical procedures, and upon discharge approximately two weeks later, his diagnosis was cerebellar hematoma with associated left cerebellar hemisphere and arteriovenous malformation.  

At the January 2007 DRO hearing, the Veteran explained that his exposure to depleted uranium was the result of being called into fire missions, supporting three infantry battalions on the front lines, climbing in and out of bunkers and tanks (T-62s and T-72s), seeing rounds everywhere, and inspecting Iraqi vehicles and checking for prisoners and soldiers after firing.  He was not told about uranium and did not know about the potential risk from his own ammunition and rounds that were firing off.  In a June 2007 substantive appeal, via a VA Form 9, the Veteran asserted exposure to various hazardous environments, any of which could have caused his claimed injury.  He further specified, in a June 2007 letter to his congressional representative, that such exposure included depleted uranium, sarin gas, and constant thick black clouds caused by burning oil wells.  Moreover, the Veteran's representative in an April 2012 post-remand brief that because of the Veteran's military occupational specialty (MOS) as a fire support specialist, it is possible the Veteran may have been exposed to depleted uranium.

The Board notes the Veteran's DD Form 214 lists his MOS as a fire support specialist for three years and four months; however, review of the service treatment records are silent as to any complaints, treatment, or diagnosis related to the claimed brain disorder or exposure to the claimed hazardous environments.  

After a review of the entire evidentiary record, the Board finds it does not demonstrate the existence of an in-service incurrence related to the clamed brain disorder.  The Board acknowledges the Veteran is competent to provide evidence about observable symptoms as it is personal knowledge that came through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He has asserted that his claimed brain disorder was caused by some exposure to environmental hazards during service, included depleted uranium from ammunition, sarin gas, smoke from oil well fires or other unspecified chemicals.  In making these assertions, he did not specify when or where he was exposed to sarin gas, or smoke from oil well fires.  He testified before the DRO that his duties as fire support required that he be near firing of weapons and ammunition.  He also indicated that he was required to search vehicles and tanks that had been hit by ammunition.  While he asserted that research done by others had indicated that some ammunition used may have included depleted uranium, he did not indicate that he had personal knowledge of any ammunition had depleted uranium or that he was advised during service of that fact.  While the Veteran may be competent to provide evidence that he was around smoke and ammunition, he has not provided sufficient specific evidence to support his contention that he was exposed to sarin gas, depleted uranium, or other chemicals.  He noted exposure to smoke but did not provide any evidence as to the when or where such exposure occurred.  There is nothing in the service treatment records to support his assertions.  There is no indication that he has any specialized knowledge or training to provide competent evidence that any of the ammunition that he was exposed to had depleted uranium or that he was exposed to sarin gas or any other chemical during active service.  As such, the Board does not find the Veteran's general and conclusory assertions of exposure depleted uranium, sarin gas, smoke from oil well fires or other unspecified chemical to be competent, credible or probative.  There is no other competent, credible or probative evidence showing such exposure occurred during active service.  As such, preponderance of the evidence is against a finding that the claimed brain disorder was incurred during active service as a result of the claimed exposure. 

The Board has also considered whether service connection is warranted on the basis of continuity of symptoms since service pursuant to 38 C.F.R. § 3.303(b).  The Veteran noted at the January 2007 DRO hearing that from April 1992 to May 2002, he experienced a lot of memory problems, such as forgetting people's names all the time, and headaches in one central location.  He attributed these symptoms to getting older and never sought medical treatment.  His wife also stated that after comparing when she first met the Veteran and upon his separation from service, he did have some memory loss, where he would forget things, and depression.  To the extent these statements may be construed as asserting a continuity of symptomatology after discharge from service, the Board finds that neither the claimed symptoms or the claimed brain disorder was not noted during service and the weight of the evidence demonstrates that the Veteran did not have chronic symptoms of a claimed brain disorder or that it the disorder has been continuous since service.  

In addition, the evidence of record does not show a competent or probative evidence of a nexus between the claimed in-service exposure to depleted uranium and the Veteran's current brain disorder.  None of the post-service treatment records in the claims file etiologically relate the Veteran's current brain disorder to active service or to any event in service.  In fact, the Veteran affirmed at the January 2007 DRO hearing that he never really talked to any of his doctors about the relationship between his current disability and being exposed to depleted uranium because at that time, he did not think there was relationship, so he never discussed it with them.  One of his brothers had done research on the internet and told the Veteran there were a lot of brain injuries attributed to depleted uranium, and Veteran's wife reported she did not realize the Veteran's claimed brain disorder could be related to service until after completing research herself.  In June 2007, the Veteran noted in the substantive appeal that he was very healthy until after separation from service, and he informed his congressional representative in a statement that he was encouraged by numerous people, including his wife, to investigate the link between his brain injury and service in Desert Storm.

The Board finds the Veteran is not competent and with appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his claimed brain disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a result, the Board finds there is no competent, credible, and probative evidence of a nexus between service, to include the claimed exposure to depleted uranium, sarin gas, smoke from oil well fires or other unspecified chemicals and the claimed brain disorder.

In the June 2007 substantive appeal, the Veteran explained that the submitted articles were countless examples of soldiers that came up with mysterious illnesses, to include various types of injuries, which were later discovered to be related to exposure to depleted uranium, sarin gas, or some other hazardous chemical.  The Board finds internet articles submitted which address Gulf War veterans' exposure to depleted uranium and/or sarin gas, as well as a link between the claimed brain disorder and exposure to depleted uranium are not probative in this case.  These articles are generic in nature and do not discuss the specific facts of the Veteran's claim on appeal.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).

The Board acknowledges the representative's request, in the April 2012 post-remand brief, for the claim to be remanded for an expert medical opinion concerning whether the Veteran's current brain disorder is potentially related to the exposure to depleted uranium in his MOS duties.  The Board finds that a remand for additional development for the Veteran's claim on appeal is not warranted.  As noted in the discussion above, the evidence of record contains medically competent evidence of a current disability; however, the only evidence indicating that the current brain disorder may be associated with active service is lay evidence composed of conclusory generalized statements from the Veteran and his representative.  Therefore, an additional remand is not required for a VA examination and medical opinion, and the decision is based on the evidence of record.  See 38 C.F.R. § 5103A(d)(2)(B) (West 2002); Waters, 601 F.3d at 1278-79.

The Board has considered whether service connection for the claimed disability can be granted on a presumptive basis, as brain hemorrhage is a disorder for which service connection is available if manifests to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  As noted above, the Veteran's claimed brain diagnosis and treatment was first noted in the May 2002 private treatment record, which was not during the first year after separation from service.  Therefore, service connection for the claimed disorder on a presumptive basis, to include as due to a chronic disease, is not available in this case and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)..

The Board notes that on July 6, 2001, the Secretary of VA, under the relevant statutory authorities, determined that, at that time, there was no basis for establishing a presumption of service connection for any illness suffered by Gulf War veterans based on exposure to depleted uranium, sarin, pyridostigmine bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2000); 66 Fed. Reg. 58,784-85 (November 23, 2001).  Service connection for the claimed disorder on a presumptive basis, to include as due to exposure to depleted uranium, is not available in this case and, to this extent, is denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.


	Undiagnosed Illness

Service-connected disability compensation may be paid to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (i) became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2011; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2011).  

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1) (2011).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2) (2011).  The specific dates encompassing the "periods of war" are set by statute, to include the Persian Gulf War beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C.A. § 101(33) (West 2002).

After a review of the evidentiary record, the Board finds the Veteran served on active duty in Southwest Asia during the Persian Gulf War from December 1990 to May 1991, as evidenced by his DD Form 214.  Nonetheless, the Veteran's claimed disability has a clinical diagnosis of cerebellar hematoma with associated left cerebellar hemisphere and arteriovenous malformation.  Since the Veteran's claimed disorder is attributable to a known diagnosis, service connection for the claimed disorder on a presumptive basis, to include as due to an undiagnosed illness, is not available in this case and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In cases where a claimant applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board notes that such consideration is discussed above.  





	Exposure to Ionizing Radiation

Radiogenic diseases listed under 38 C.F.R. § 3.311(b)(2) found five years or more after service in an ionizing radiation-exposed veteran may be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  38 C.F.R. § 3.311 (2011).  In this case, the Board finds that the Veteran's claimed brain disorder is not among the radiogenic diseases listed under 38 C.F.R. § 3.311(b)(2) for which service connection, on a presumptive basis, due to exposure to ionizing radiation is available.

If a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of this section provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4) (2011).  The Board finds the evidentiary record does not demonstrate the Veteran has cited or submitted competent scientific or medical evidence that the claimed brain disorder is a radiogenic disease.  Therefore, service connection for the claimed disorder on a presumptive basis, to include as due to exposure to ionizing radiation, is not available in this case and must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for the claimed brain disorder and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for cerebellar hematoma with associated left cerebellar hemisphere and arteriovenous malformation, claimed as brain aneurysm, as due to an undiagnosed illness and exposure to depleted uranium, is denied.



____________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


